Taliaferro, J.
This is an appeal from a judgment rendered by the district court of the parish of Iberville in favor of the plaintiff on the confession of P. 0. Hebert, acting as executor of the Widow Harriet L. Yaughn, deceased. The appeal -was taken by Mary Letitia Hébert, an *430heir of and one of the universal legatees of Harriet L. Yaughn, alleging-an interest in the estate of Mrs. Yaughn to the extent of more than five hundred dollars.
In the case of Robert O. Hébert et al. vs. Jackson, sheriff, et al., No. 6221, just decided by this court, the judgment above referred to was attacked as null and void for various reasons. On appeal to this court tho judgment of the lower court was affirmed and the judgment appealed from declared to be null and void. That decree disposes of the litigation in this case of Wade H. Gilbert vs. Paul O. Hébert, executor, No. 6233.
For the reasons assigned in the former case (No. 6221) it is ordered that the judgment rendered by the lower court in this case (6233) be annulled, avoided, and reversed, the plaintiff paying costs in both courts.
Rehearing refused.
Wvbv, J. I dissent in this case.